Citation Nr: 0722511	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to burial benefits for non-service-connected 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from February 1954 to October 1957.  The 
veteran died in August 2004.

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in March 2007.  A transcript of 
the hearing has been associated with the claim file.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.


FINDINGS OF FACT

1.  The veteran died of a non-service-connected disability in 
a non-VA facility in August 2004.

2.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.

CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 38 C.F.R. 
§ 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  
Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

Legal Criteria and Analysis

The veteran died in August 2004 at United Medical Center-West 
in Cheyenne, Wyoming.  The immediate cause of death was 
reported as emphysema.  At the time of the veteran's death, 
he was not service connected for any disability.  In 
September 2004, the appellant filed a claim for burial 
benefits based upon the non-service-connected death of the 
veteran.

Burial expenses of a deceased veteran are payable, within 
limits set by law, where the veteran died of a service- 
connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 
3.1600(a).  If the veteran's death was not service connected, 
burial benefits are payable if, at the time of death: (1) The 
veteran was in receipt of compensation or pension (or, but 
for the receipt of military retirement pay, would have been 
in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either compensation or pension 
pending, and, in the case of an original claim, there was 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death.  38 
U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i).  The 
appellant does not contend, and the record does not 
establish, that any of the causes of the veteran's death 
should be service connected.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.  The veteran had filed a claim for pension 
benefits which had been denied in April 2003.

The record clearly establishes that the veteran was not in 
receipt of compensation or pension at the time of his death 
and did not have an original or reopened claim for either 
compensation or pension pending at the time of his death.  
Accordingly burial benefits are not warranted under 38 
U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i).

Burial benefits are also payable to a claimant if: (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).

In addition, burial benefits are payable if the veteran died 
of a non-service-connected disorder while properly 
hospitalized by the VA.  The term "hospitalized by the VA," 
means admission to a VA facility for hospital, nursing home 
or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. 
§ 3.1600(c).  Even if the veteran was not hospitalized in 
such a facility, burial benefits are still payable if he died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.  The term "VA 
facility" means (a) facilities over which the Secretary has 
direct jurisdiction; (b) Government facilities for which the 
Secretary contracts; and (c) public or private facilities at 
which the Secretary provides recreational activities for 
patients.  38 U.S.C.A. § 1701(3).

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the veteran served during a 
period of war, but the appellant is his next of kin.  There 
is no indication in the record that the criteria of 38 C.F.R. 
§ 3.1600(b)(3) are met.  Second, the veteran died of a non- 
service-connected disorder, and his death did not occur while 
he was admitted to a VA facility for hospital, nursing home, 
or domiciliary care.  The record shows that the veteran was 
at a private hospital when he died.  He was not being 
transported at VA expense.  Accordingly, the criteria of 38 
C.F.R. § 3.1605 are not met.  In light of the above, there is 
no basis upon which a grant of burial benefits may be 
predicated.

At the Video Conference hearing of March 2007 the appellant 
testified that at the time of his death, the veteran was 
under home based primary care.  Therefore, she contended, the 
veteran was under VA care and she is therefore entitled to 
burial benefits.  A March 2005 Memorandum from the Chief of 
the Business Office notes that the veteran was discharged 
from the Home Based Primary Care on August [redacted], 2004.  The 
veteran's death certificate notes that he died on August [redacted], 
2004.  The Board acknowledges the proximity of the death to 
the date of discharge and is sympathetic to the appellant in 
that the veteran died but a day after being discharged from 
VA care.  However, the fact remains that the veteran was not 
under VA care at the time of his death.  

The appellant has also argued that the only reason why the 
veteran was in a private hospital at the time of his death 
was because the VA hospital did not have a certified 
emergency room to which the ambulance could take him and the 
veteran never became stable enough to be transferred to the 
VA hospital.  In VA outpatient records of January 2005, the 
veteran's VA primary physician stated that the veteran had 
been in the total care of the VA prior to his death.  That he 
had significant problems at home which required that he be 
transferred by ambulance and therefore, he had to go to 
United Medical Center for his care and that the location at 
the time of his death was not under he appellant's or the 
veteran's control.  While sympathetic to the appellant's 
position, the Board notes that, there is no formal indication 
that the veteran had an arrangement with VA to receive care 
at United Medical Center-West.  Moreover, even if an 
arrangement had been made with that facility, it would not 
warrant the payment of burial benefits for the appellant 
under 38 C.F.R. § 3.1600(b) inasmuch as it has not been shown 
that the veteran was traveling to or from United Medical 
Center-West for treatment, care or examination under prior 
authorization at VA's expense, and United Medical Center-West 
is not shown to meet the criteria of a VA facility under 38 
U.S.C.A. § 1701(3).  Specifically there has been no evidence 
offered which establishes or even suggests that United 
Medical Center-West is either: (a) a facility over which the 
Secretary has direct jurisdiction; (b) a Government facility 
for which the Secretary contracts; or (c) a public or private 
facilities at which the Secretary provides recreational 
activities for patients.  38 U.S.C.A. § 1701(3).  

Accordingly, in this case, the law is dispositive of the 
matter, and VA is bound by the statutes enacted by Congress.  
Therefore, while we are deeply sympathetic with the 
appellant's loss of her husband, we find that a preponderance 
of the evidence is against the appellant's claim for burial 
benefits.


ORDER

Entitlement to burial benefits for non-service-connected 
death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


